Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2019/0168873 A1), in further view of Robinson (US 10214283 B2).
Re claim 1:
Wiplinger discloses an aircraft (10) having a longitudinal axis determining a fore-aft direction (Para 73), comprising at least two floats (Fig 1 – two floats 114 and 116) configured to support the aircraft on a ground medium (Para 33) located below the at least two floats with a Para 31), wherein each of at least two floats (114 and 116) comprises: 
a first support wheel (149) and a second support wheel (Para 39 – “various numbers of wheels can be provided for each float 114, 116, such as only two wheels 149), the first support wheel (149) being located within the float  further in the fore-aft direction than the second support wheel (Fig 3 – the first support wheel 149, shown between 134 and 114, is located within the float 114 further in the fore-aft direction than the second support wheel 149, shown between 132 and 138), wherein at least the first support wheel (Fig 3 – 149, shown between 134 and 114) is located within the float (114) so that it protrudes partly out of the ground-facing side of the float (Fig 3 – the first support wheel 149, shown between 134 and 114, as seen protrudes partly out of the ground-facing side of the float 114) ; 
Wherein the first support wheel (Fig 3 – 149, shown between 134 and 114) protrudes out of the ground-facing side of the float (Fig 3 - as seen protrudes partly out of the ground-facing side of the float 114) 
While Wiplinger discloses floats with the same general shape as applicant but is silent to the specific geometry, Robinson teaches an amphibious pontoon having angles greater than 120° (Col 8 of Robinson).
In spite of the fact that they aren’t angles in a range of 145° and 175°, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the float such that an angle between first line tangential to a float profile line, intersecting the float profile line in front of the first support wheel on the ground-facing side, which has the smallest angle with respect to the a horizontal axis of the float, and which intersects the float profile line within a circle concentric with the first support wheel and of a radius being two times larger than a radius of the 
wherein the first line and the second line are comprised within the same, vertical plane, which is parallel to the fore-aft direction, comprises an angle of between is comprised in a range 145° and 175° to make it possible for operation during landing and taking off from various ground mediums in the same landing configuration without the need to operate the wheels and minimize drag, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 2: 
The aircraft (10) according to claim 1, wherein the float (114) is movably attached to the aircraft via a suspension (200), so that upon contacting the ground medium, the float (114) moves essentially upwards and aftwards in relation to the aircraft (Para 41), and upon detaching the float (114) from the ground medium, the float (114) moves essentially downwards and forwards in relation to the aircraft (Para 41), wherein the suspension (200) comprises at least two shock 240, 245) configured to operate obliquely with respect to the fore-aft direction (Para 52 and 54).
Re claim 5:
The floats (116 and 114) are movable independently to each other with respect to the aircraft (Para 44) 
Re claim 6:
The floats (116 and 114) are adapted to move exclusively in a vertical plane (Para 41).
Re claim 7: 
The second support wheel (149) is controllable so as to direct the aircraft while driving on the ground medium (Para 39).
Re claim 8:
Both the first and the second support wheels (149) are partly encompassed within the float (Para 39).
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wiplinger (US 2019/0168873 A1), in further view of Smith (US 2010/0044506 A1).
Re claim 3:
Wiplinger discloses all of the elements of the current invention as stated above except that the suspension is at least partially shielded by a fairing.
Smith teaches a suspension at least partially shielded by a fairing (Para 167).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiplinger to incorporate the teachings of Smith to provide a suspension system at least partially shielded by a fairing.  Doing so would limit the drag and protect the suspension system against damage, as recognized by Smith Para 41 – “the suspension 200 is configured to absorb impact energy during takeoff and landing”).
Re claim 4:
Wiplinger discloses all of the elements of the current invention as stated above except that the float is adapted for removal of the first support wheel from the side of the float opposite to its ground-facing side.
	Smith teaches a float (4) adapted for removal (Pannier 192 is adapted for removal of the wheels since you can open the top to replace the wheels) of the first support wheel (8) form the side of the float opposite to its ground-facing side (Para 162).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiplinger to incorporate the teachings of Smith to the float adapted for removal of the first support wheel from the side of the float opposite to its ground-facing side.  Doing so would make it possible to remove the wheel through the top and replacing it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOR BASHASH whose telephone number is (571)272-5367.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOR ALAA BASHASH/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647